DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
There are two (2) claim sets filed on 26 NOVEMBER 2019.  The claim set considered is the set of claims submitted with status identifiers.  Claims 1-6 are pending and are considered on the merits below. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 NOVEMBER 2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 28 JANUARY 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 04 FEBRUARY 2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification/Abstract
The abstract of the disclosure is objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m) and 1826.  Correction is required.  See MPEP § 608.01(b) and 1826.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1, the last paragraph of the claim, starting with ‘when a flow path at a starting pointing of the first, second expanded flow path portion’, the phrase ‘first, second extended flow path’ appears to be missing words.  For proper antecedent basis, the Examiner has interpreted ‘first, second extended flow path portion’ to be ‘first extended flow path portion or the second extended flow path portion’.  There are more than one instances of this phrase in Claim 1.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over TAKEDA, JP 2009-284769 A, submitted on the Information Disclosure Statement on 04 FEBRUARY 2021, Foreign Patent Documents Cite No. BA. 
Applicant has submitted the JP document mentioned above with the IDS filed on 04 FEBRUARY 2021 along with the English Translation from pages 1-8.  The Examiner has used this submitted English translation provided by the Applicant as the basis of the rejection below.  
Applicant’s invention is drawn towards a device, a micro fluid device. 
Regarding Claim 1, the TAKEDA reference discloses a micro fluid device, Figure 7, abstract, comprising: 
an injection molding made of a synthetic resin, [0028, 0029]; 
and a micro flow path, Figure 7, [0052-0054] the micro flow path comprising: 	


    PNG
    media_image1.png
    304
    423
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    262
    472
    media_image2.png
    Greyscale

.
The TAKEDA reference discloses the claimed invention, but is silent in regards to the flow path widths at the starting point of the first expanded flow path and second expanded flow path portion according to the recited formula. 
However, the TAKEDA reference does disclose parameters of the flow paths in the substrate with preferred width noted by ‘W’, also seen in Figure 7, exploded version, i.e. W17, W18, W16 etc.  TAKEDA discloses preferred cross sectional widths of each channel in the device, [0053, 0054].  
Since TAKEDA discloses preferred cross sectional widths of each channel in the device, it would be obvious to one having ordinary skill in the art before the effective filing date to modify a flow path width at a starting point of the first, second expanded flow path portion is x, a radius of curvature in a case where the flow path inner surface with a curved shape is viewed in plan is R, and a central angle of a circular arc with a radius of curvature R having the starting point of the first, second expanded flow path portion and an end point of the first, second expanded flow path portion as end portions is 0, a difference between a TB value as a T value in the branched flow path and a TE value as a T value in the main 
    PNG
    media_image3.png
    28
    407
    media_image3.png
    Greyscale
  to reliably dispense fluid into each of the branched flow paths and to fill the device smoothly, evaporation can be suppressed and exhaustion can be performed more efficiently, [0014].
Additional Disclosures Included are: Claim 2: wherein the micro fluid device according to claim 1 is suggested by TAKADEA except for wherein the micro fluid device includes a plurality of the branched portions, a plurality of branched flow paths are connected one by one to the plurality of the branched portions, and TB-TE > 19 is satisfied with respect to each of the branched flow paths.  It would be obvious to one having ordinary skill in the art before the effective filing date to have the includes a plurality of the branched portions, a plurality of branched flow paths are connected one by one to the plurality of the branched portions, and TB-TE > 19 is satisfied with respect to each of the branched flow paths to reliably dispense fluid into each of the branched flow paths and to fill the device smoothly, evaporation can be suppressed and exhaustion can be performed more efficiently, [0014].; Claim 3: wherein the micro fluid device according to claim 2, further comprising a connection flow path connecting the second expanded flow path portions of the plurality of branched flow paths, Figure 7.; Claim 4: wherein the micro fluid device according to claim 1, further comprising a waste liquid portion connected to the first expanded flow path portion, Figure 7.; Claim 5: wherein the micro fluid device according to claim 1, wherein the branched flow path further comprises a narrowed portion that is connected to an upstream side of the second expanded flow path portion and whose flow path is narrower than the second expanded flow path portion and a remaining portion of the branched flow path, Figure 7.; and Claim 6: wherein the micro fluid device according to claim 1, further comprising a liquid sending means on an upstream side of the main flow path, [0012, 0055].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Publication No. 2011/003682 A1 to KANAI discloses a microfluidic device, Figure 4A, dispensing device which includes a main channel, branched portions and channel and an outlet for reliably dispense fluid into each of the branched flow paths.
US Patent 6,190,919 B1 to MASTNY discloses a microfluidic device, Figure 2, a main channel, branched portion and channel and an outlet as well, but does not teach narrowing portions as required by the claim, nor the flow path width.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797